Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the Preliminary Amendment filed on 05.31.2022. Claim 16 has been amended, and added new claim 21-27. Therefore, claims 1-27 are pending.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 07.03.2022 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicant’s claim for priority of US Application filed on 09.28.2017 is acknowledged. The Examiner takes the US Application date of 09.28.2017 into consideration. 
Double Patenting

6.	Claims 1-27 of the immediate application are patentably indistinct from claims 1-20 of Patent No. 11,288,726.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and enough reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-27 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,288,726. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention.

The mapping of exemplary claim 1 of the immediate application to exemplary claim 1 of the patent follows:

Immediate Application
Patent No.: 11,288,726
Claim 1: A computer-implemented method for providing improved search and retrieval of made-to-order menu item data using a computing device that is communicatively coupled to a product ordering computer, the method comprising: determining a set of menu item data, an instance of menu item data in the set of menu item data comprising menu item identifier data and restaurant identifier data, the menu item data identifying a made-to-order food product that can be ordered through the product ordering computer, the restaurant identifier data identifying a restaurant; obtaining food order data from the product ordering computer, the food order data comprising numerical values indicating a number of times that food products comprising food data items that have been reordered during a time interval using restaurants that are identified in the restaurant identifier data; using at least some of the food order data, at least some of the menu item data, and a food taxonomy communicatively coupled to the computing device, computing reorder scores for made- to-order food products having food data items that are provided by restaurants identified in the restaurant identifier data; when a set of reorder scores satisfies a reorder confidence criterion, causing, by a food information interface communicatively coupled to the computing device, tagging a subset of the menu item data with a quality label, the subset comprising menu item data that is associated with the set of reorder scores that satisfies the reorder confidence criterion; using the quality label to configure a search, retrieval, or display operation executed by the computing device.
Claim 1: A computer-implemented method for providing improved search and retrieval of made-to-order menu item data using a computing device that is communicatively coupled to a product ordering computer, the method comprising: determining a set of menu item data, an instance of menu item data in the set of menu item data comprising menu item identifier data and restaurant identifier data, the menu item data identifying a made-to-order food product that can be ordered through the product ordering computer, the restaurant identifier data identifying a restaurant; obtaining food order data from the product ordering computer, the food order data comprising numerical values indicating a number of times that food products comprising food data items that have been reordered during a time interval using restaurants that are identified in the restaurant identifier data; using at least some of the food order data, at least some of the menu item data, and a food taxonomy communicatively coupled to the computing device, computing reorder scores for made-to-order food products having food data items that are provided by restaurants identified in the restaurant identifier data; when a set of reorder scores satisfies a reorder confidence criterion, causing, by a food information interface communicatively coupled to the computing device, tagging a subset of the menu item data with a quality label, the subset comprising menu item data that is associated with the set of reorder scores that satisfies the reorder confidence criterion; the computing device receiving a search query for restaurants in an online information searching operation; using the quality label to configure a search, retrieval, or display operation executed by the computing device by: in response to execution of the search query for restaurants, causing creating, on a display device, a visual representation of a plurality of food provider data items with predictive quality measures graphical elements, each of the predictive quality measures specifying, for a corresponding restaurant, a likelihood that its food will be reordered, the likelihood being based on each quality label of the subset of menu item data of the corresponding restaurant, the plurality of food provider data items being positioned, in the visual representation in a sequential arrangement according to the likelihoods.




Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687











/GA/Primary Examiner, Art Unit 3627